FILED
                            NOT FOR PUBLICATION                             SEP 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30330

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00280-HA

  v.
                                                 MEMORANDUM*
ISMAEL ROBLES-PEREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                              Submitted July 30, 2013**

Before:        HUG, CANBY, and LEAVY, Circuit Judges.

       Ismael Robles-Perez appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robles-Perez contends that his sentence is substantively unreasonable in

light of his psychological condition. The district court did not abuse its discretion

in imposing Robles-Perez’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The 48-month sentence, well below the uncontested Guidelines range of

77 to 96 months, is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Robles-Lopez’s

extensive criminal history and five prior deportations. See id.

      AFFIRMED.




                                           2                                    12-30330